Gaynor, J. (dissenting):
It seems to me that the judgment could not be sustained, and that it was properly reversed by the learned county judge. Mr. Justice Hooker may be right in concluding that the jury reached their verdict of thirty-five dollars by deducting the value of the keep, doctoring and care of the colt by the defendant for the seven months from the value of "the colt at the time the plaintiff demanded its return. 33ut the trouble is that there was no competent evidence on the plaintiff’s side of the value of the colt. There was no testimony on that head on his side except that of the seventeen-year-old plaintiff himself, who testified that the value of the colt was $100. His testimony was objected to on the ground that he was not qualified to give the value, and there is no evidence that he was. The exception to the admission of the evidence was not only technically good, but it was vital. The verdict in respect of the colt’s value has no basis. That the defendant gave evidence of such value does not cure the error. If that evidence had been accepted the plaintiff would -not have recovered so large a verdict, if at all. The evidence for the defendant of the value of the doctoring, care and keep of the- sick colt, (eighty-four dollars, i. e., twelve dollars a month) was of a sum larger than the evidence on his side of the value of the colt.
The judgment should be affirmed.
Jenks, J., concurred.
Judgment of the County Court of Orange county reversed, and judgment of the Justice’s Court restored, with costs.